i\     Fill in this information to identity the case:
                                                                                                                                       FILED uSQC CLRK ?W
                                                                                                                                         201SJyL2pM2:.36
       United States Bankruptcy Court for the:

        Phoenix                  District of Arizona
                                            (State)
       Case number (if known}:                                    Chapter                                                                            d Check ifthis is an
                                                                                                                                                        amended filing

                                 t9-m77
     Official Form 201
        oluntary Petition for                                      n-lndividuals Filing for Bankruptcy                                                          04/19
     If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
     number(if known). For more information, a separatedocument. Instructionsfor Bankruptcy Formsfor Non-lndividuals, is available.



     1. Debtor's name                             C & M Investments Inco orated



     2. All other names debtor used               Peoria Meineke
         in the last 8 years
         Include any assumed names,
         trade names, and doing business
         as names




     3. Debtor's federal Employer                 XX-XXXXXXX
        Identification Number (EIN)


     4. Debtor's address                         Principal place of business                                   Mailing address, if different from principal place
                                                                                                               of business


                                                   10380 North 91st. Ave                                        N/A
                                                 Number        Street                                          Number        Street



                                                                                                               P. O. Box
                                                  Peoria                        Arizona 85345

                                                 City                             State      ZIP Code          City                          State        ZIP Code

                                                                                                               Location of principal assets, if different from
                                                                                                               principal place of business
                                                      Marico a
                                                 County                                                        N/A
                                                                                                               Number        Street




                                                                                                               City                        State          ZIP Code



     5. Debtor's website (URL)                   MEINEKE.COM

     6- Type of debtor                           El Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                 D Partnership (excluding LLP)
                                                 1-1 Other.Specify:



     Official Form 201                                  Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                  page 1

            Case 2:19-bk-08177-BKM                          Doc 1 Filed 07/02/19 Entered 07/02/19 14:52:53                                             Desc
                                                                Petition Page 1 of 4
Debtor          C & M Investments Incorporated                                                Case number(ifkncwn)


                                      A. Check one:
7. Describe debtor's business
                                      Q Health Care Business (as defined in 11 U. S. C. § 101(27A))
                                      a SingleAsset Real Estate (as defined in 11 U. S. C. §101(51B))
                                      LI Railroad (as defined in 11 U. S. C. § 101(44))
                                      a Stockbroker (as defined in 11 U. S.C. § 101(53A))
                                      Q Commodity Broker (as defined in 11 U. S. C. § 101(6))
                                      Q Clearing Bank (as defined in 11 U. S.C. § 781(3))
                                      X None of the above



                                      B. Check all that apply:

                                      Q Tax-exempt entity (as described in 26 U. S. C. § 501)
                                      Q Investment company, including hedgefund or pooled investment vehicle (as defined in 15U. S. C.
                                         § 80a-3)
                                      1-1 Investment advisor (as defined in 15U. S. C. §80b-2(a)(11))

                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                         h»t . /A«M|W ucf~ni irtc nv/fniir-rii it-national-association-naics-codes
                                          4413

s. Under which chapter of the         Check one:
    Bankruptcy Code is the
    debtor filing?                    1-3 Chapter 7
                                      1-1 Chapter 9
                                       X Chapter11. Checkallthatapply:
                                                    X Debtor's aggregatenoncontingentliquidated debts (excluding debts owedto
                                                               insiders or affiliates) are less than $2,725,625 (amount subject toadjustment
                                                               on 4/01/22 and every 3 years after that).
                                                           X The debtor is a small business debtor as defined in 11 U. S. C. § 101(51D). Ifthe
                                                              debtor is a small business debtor, attach the most recent balance sheet,
                                                              statement of operations, cash-flowstatement, and federal income tax return or if
                                                              all of these documents do not exist, follow the procedure in 11 U. S. C. § 1116(1 )(B).

                                                           1-1 A planis beingfiledwiththispetition.
                                                           1-1 Acceptancesoftheplanweresolicitedprepetitionfromoneor moreclassesof
                                                                  Jitors, in accordancewith 11 U. S.C. § 1126(b).

                                                           1-1 The debtor is required to file periodic reports (for example, 10Kand 10Q) withthe
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-lndividuals Filing
                                                              for Bankruptcy under Chapter 1 1 (Official Form 201A) with this form.

                                                           Q Thedebtorisa shellcompanyasdefinedintheSecuritiesExchangeActof1934Rule
                                      1-1 Chapter12


9. Were prior bankruptcy cases        X No
    filed byoragainstthe^debtor Q y             District                              When                      Case number
    within the last 8 years?                                                                  MM / DD / YYYY
    If more than 2 cases, attach a              District                              When_Casenumber_MM / DD /YYYY
    separate list.


io. Are any bankruptcy cases          X No
    pending or being filed by a
                                      Q Yes. Debtor                                                             Relationship                        District
    business partner or an
    affiliate of the debtor?                                                                                    When
                                                                                                                                  MM / DD/ YYYY
    List all cases. If more than 1,             Case number, ifknown
    attach a separate list.


Official Form 201                         Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                     page 2
         Case 2:19-bk-08177-BKM                Doc 1 Filed 07/02/19 Entered 07/02/19 14:52:53                                              Desc
                                                   Petition Page 2 of 4
Debtor          C & M Investments Incorporated                                                     Case number (   miwi)




11. Why is the case filed in this      Check all that apply:
    district?                          X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           immediately preceding the date of this petition or for a longer part of such 1 80 days than in any other
                                           district.

                                      B.   A.. bankryfitcycase. concernjnjg,. debtprI saffiyate,.. gene^^^^


12. Does the debtor own or have        a No
    possession of any real             X Yes. Answerbelowforeach propertythat needs immediateattention. Attach additionalsheets if needed.
    property or personal property
   that needs immediate                           Why does the property need immediate attention? (Check all that app\y.)
   attention?
                                                  1-1 Itposesorisallegedtoposea threatofimminentandidentifiablehazardto publichealthorsafety.
                                                       What is the hazard?

                                                  1-1 It needsto be physically secured or protected from theweather.
                                                  1-1 It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                  X Other Destructive economic im act on the Business and surroundin                      demo ra hie communit



                                                  Whereis the property? 10380 North 91st. Ave
                                                                                Number          Street



                                                                                 Peoria                                          Arizona        85345
                                                                                 'y


                                                  Is the property insured?
                                                   X No
                                                       Yes. Insurance agency

                                                            Contact name


                                                            Phone




           Statistical and administrative information



13. Debtor's estimation of          Check one:
    available funds                    x Funds will be available for distribution to unsecured creditors.
                                      I-I Afterany administrative expenses are paid, no funds will be availablefor distribution to unsecuredcreditors.

                                       x   1-49                             a 1, 000-5, 000                                X 25,001-50,000
14. Estimated number of               a 50-99                               a 5,001-10,000                                 a 50, 001-100,000
    creditors                         a 100-199                             a 10, 001-25,000                               1-1 More than 100, 000
                                      a 200-999

                                      a $0-$50, 000                         a   $1,000,001-$10million                      1-1 $500, 000, 001-$1 billion
is. Estimated assets                   a S50,001-$100,000                   a   $10, 000, 001-$50 million                  1-1 $1,000,000,001-$10billion
                                       x $100,001-$500,000                  a   $50,000,001-$100million                    Q $10, 000, 000, 001-$50 billion
                                       a $500, 001-$1 million               a   $100,000,001-3500million                   Q More than $50 billion




Official Form 201                           Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                          page 3
         Case 2:19-bk-08177-BKM                   Doc 1 Filed 07/02/19 Entered 07/02/19 14:52:53                                                  Desc
                                                      Petition Page 3 of 4
Debtor         C & M Investments Incornorated                                                        Case number (ffknoivn)


                                          Q $0-$50, 000                           a $1, 000, 001-$10 million                   1-1 $500, 000, 001-$1 billion
16. Estimated liabilities                  X $50,001-$100,000                     Q $10, 000, 001-$50 million                  1-1 $1, 000, 000, 001-$10 billion
                                          1-1 $100, 001-$500, 000                 1-1 $50,000,001-$100million                  1-1 $10, 000, 000, 001-$50 billion
                                          Q $500, 001-$1 million                  1-1 $100,000,001-S500million                 LI More than $50 billion



            Request for Relief, Declaration, and Signatures


WARNING- Bankruptcyfraud is a serious crime. Makinga false statementin connectionwith a bankruptcycase can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.


17.Declarationandsignatureof " j^ debtorrequestsreliefinaccordancewiththechapteroftitle11,UnitedStatesCode,specifiedinthis
   authorized representative of , _,,.,
   debtor"" ------               petition.
                                          .    I have been authorizedto file this petition on behalfof thedebtor.

                                          .    I haveexaminedthe information in this petition and have a reasonable beliefthat the information is true and
                                              correct.



                                          I declare under penalty of perjury that the foregoing is true and correct.

                                              Execute          ul 1 2019
                                                              MM / D       YYY

                                                               /
                                                                                                                Christo herStinson
                                               ignatureofauth          ed repre     tive of debtor              Printed name


                                              Title President



                                                                        /
                                                                                              /

18.Signature of attorney                                                           ^
                                                                                                                      DateJuly1, 2019
                                              Si at        of attomeyfordebtor                                                MM    /DD/YYYY



                                                 David Miller Attorne in Fact
                                              Printed name

                                                     Meroe Capital Group, Ltd.
                                              Firm name


                                                     30 Wall Street,
                                              Number          Street
                                                     NewYork                                                      N.Y.               10005
                                              City                                                                  State           ZIP Code


                                                     212-461-7136                                                     info     MeroeCa ital. com
                                              Contact phone                                                         Email address




                                              Bar number                                                            State




Official Form 201                              Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                           page 4

         Case 2:19-bk-08177-BKM                        Doc 1 Filed 07/02/19 Entered 07/02/19 14:52:53                                                 Desc
                                                           Petition Page 4 of 4
